FIRST AMENDMENT TO

2004 RESTRICTED STOCK PLAN

This First Amendment to Securus Technologies, Inc. (the “Company”), 2004
Restricted Stock Plan (the “Plan”).

RECITALS

WHEREAS, the Board established the Plan; and

WHEREAS, the Board by written consent pursuant to Section 13 of the Plan desire
to increase the amount of Shares available for Awards

WHEREAS, the Board desires to so amend the Plan on the terms and subject to the
conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
Board, agrees as follows:

1.            Definitions. Terms used herein and not otherwise defined shall
have the meanings set forth in the Plan.

2.            Amendments. The Board hereby agrees that Section 4.4(a) of the
Plan shall be amended and restated in its entirety as follows:

“The securities subject to Awards granted under the Plan shall be shares of
Stock. Such shares of Stock subject to the Plan may be either authorized and
unissued shares (which will not be subject to preemptive rights) or previously
issued shares acquired by the Corporation or any Subsidiary. The total number of
shares of Stock that may be delivered pursuant to Awards granted under the Plan
is 75,000.”

 

3.

Miscellaneous.

3.1          Reference to Plan. Each of the Plan and any and all other
agreements, documents or instruments now or hereafter executed and delivered
pursuant to the terms hereof or pursuant to the terms of the Plan, as amended
hereby, are hereby amended so that any reference in the Plan and such other
agreements, documents or instruments shall mean a reference to the Plan as
amended hereby.

3.2          Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

3.3          Headings. The headings of the sections and subsections of this
Amendment are inserted for convenience only and do not constitute a part of this
Amendment.

 

 